                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

PATRICIA D. BEALL,                            )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )      Case No. CIV-17-366-SPS
                                              )
COMMISSIONER of the Social                    )
Security Administration,                      )
                                              )
                     Defendant.               )


               OPINION AND ORDER AWARDING
       ATTORNEY’S FEES TO THE PLAINTIFF UNDER THE EAJA

       Plaintiff Patricia D. Beall was the prevailing party in this action under the Social

Security Act. Plaintiff seeks an award of attorney’s fees in the amount of $4,488.60,

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). The Commissioner has

no objection to the fee award.

       Upon review of the record herein, the Court finds that said amount is reasonable and

that the Commissioner should be ordered to pay it to the Plaintiff as the prevailing party

herein. See 28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically provided by

statute, a court shall award to a prevailing party other than the United States fees and other

expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party

in any civil action (other than cases sounding in tort)[.]”); see also Manning v. Astrue, 510

F.3d 1246, 1251 (10th Cir. 2007) (“The EAJA therefore permits attorney’s fees
                                           -2-
reimbursement to financially eligible prevailing parties, who make a proper application,

and not to their attorneys.”).

       Accordingly, IT IS ORDERED that the Plaintiff’s Motion and Brief in Support for

an Award of Attorney’s Fees Under the Equal Access to Justice Act 28 U.S.C. § 2412

[Docket No. 18] is hereby granted and that the Government is hereby ordered to pay the

above-referenced amount to the Plaintiff as the prevailing party herein. IT IS FURTHER

ORDERED that if the Plaintiff’s attorney is subsequently awarded any fees pursuant to 42

U.S.C. § 406(b)(1), said attorney shall refund the smaller amount of such fees to the

Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       DATED this 22nd day of May, 2019.
